 

 

UN|TED STATES D|STR|CT COURT
MiDDLE DisTRicT oF Fi_oRiDA
ORLANoo DivisioN

HATTIE MAE REYNOLDS,
P|aintiff,
v. Case No: 6:18-cv-1921-Orl-28KRS

ClTY OF DAYTONA BEACH and
AUST|N CLAYTON,

Defendants.

 

ORDER

|n her five-count Complaint, P|aintiff Hattie l\/lae Reynolds brings claims under
federal and Florida law against Defendants City of Daytona Beach (Daytona) and Officer
Austin Clayton in his individual capacity. (S_ee_ Doc. 1-1). Reyno|ds asserts claims
pursuant to 42 U.S.C. § 1983 for false imprisonment and false arrest in violation of the
Fourth Amendment to the United States Constitution and related state law claims for false
arrest and negligent infliction of emotional distress1 (§e_e_ igl_; at 6-12). Daytona and
Clayton now move to dismiss Reynolds’ Complaint, arguing that Reynolds fails to state a
claim upon which relief can be granted and that the defense of qualified immunity protects
Clayton. (W Doc. 4). Reynolds opposes this motion. (W Doc. 9). Upon consideration

of the law and the submissions of the parties, the Court agrees With Daytona and Clayton.

 

1 Reynolds filed this case in state court. Daytona and Clayton removed the case to
this Court, invoking this Court’s federal question jurisdiction under 28 U.S.C. § 1331 for the
federal claims asserted against them and asking the Court to exercise its supplemental
jurisdiction under 28 U.S.C. § 1367 to consider Reynolds’ related state law claims. (_SY
Doc. 1).

 

 

 

As discussed below, Reynolds’ Complaint fails to state cognizable federal or state claims,
but Reynolds will be granted leave to file an amended complaint.

l. Background2

Though Reynolds’ Complaint is devoid of significant factual detail, it appears that
the interaction between Reynolds and Clayton began because of an altercation between
Reynolds and her granddaughter. (W Doc. 1-1 at 5). Clayton, a Daytona Beach police
officer, arrived at Reynolds’ home to assist Reynolds in removing her granddaughterfrom
the home. (E id_.). Reynolds is a ninety-five-year-old woman, (_s_e_e ig_. at 4), and
Reynolds’ granddaughter is forty-six years old, (§__e_ j_cL at 5). Clayton arrested Reynolds
for allegedly striking her granddaughter in the face with a shoe, charging her with domestic
battery in violation of Section 741 .28, F|orida Statutes. (E id_.). Reynolds claims that this
accusation is false and that Clayton used false statements to justify the arrest. (Y id_. at
4-5). Reynolds further asserts that Clayton did not take a statement from her
granddaughter, knew that Reynolds and her granddaughter did not reside together as
required by the domestic violence statute, and did not establish whether the alleged contact
between Reynolds and her granddaughter was intentional or consensual (Y id_.).

Reynolds alleges in the Complaint that Clayton unlawfully arrested her because he
relied on Daytona training materials requiring officers to make an arrest if they have

probable cause to believe an act of domestic violence has occurred. (See i_d_. at 5).

Reynolds also accuses Daytona of failing to properly train and supervise its officers

 

2 The facts included in this section are taken entirely from Reynolds’ Complaint and
the attachments to the Complaint. See Bel| Atl. Corp. v. Twomblv, 550 U.S. 544, 555
(2007) (noting that at the motion-to-dismiss stage, courts must operate “on the assumption
that all the [factual] allegations in the complaint are true (even if doubtful in fact)”).

 

 

 

regarding arrests, investigations, and not including false statements in police reports. (§§e_
jd_. at 3). ln support of this contentionl Reynolds includes in her Complaint a general list of
prior lawsuits and settlements involving Daytona Beach police officers. (_S_e§ id_. at 3-4).
ll. Legal Standard

When ruling on a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6),
courts are instructed to consider whether a pleading “contain[s] sufficient factual matter,
accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. lgbal,
556 U.S. 662, 678 (2009) (internal quotation marks and citation omitted). Though Federal
Rule of Civil Procedure 8(a)(2) only “requires that a complaint provide ‘a short and plain

l!l

statement of the claim showing that the pleader is entitled to relief[,] a complaint
containing only “an unadorned, the-defendant-unlawfully-harmed-me accusation” will not
suffice. Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th Cir. 2012) (quoting Fed.
R. Civ. P. 8(a)(2)). Therefore, a complaint that “provides ‘labels and conclusions’ or ‘a

formulaic recitation of the elements of a cause of action’ is not adequate to survive a Rule

12(b)(6) motion to dismiss.” ld_. (quoting Bell Atl. Corp. v. Twomblv, 550 U.S. 544, 555

 

(2007)).

This standard does not_of course_-force a plaintiff to provide “detailed factual
allegations” to survive a motion to dismiss under Rule 12(b)(6). Twombly, 550 U.S. at 555.
Rather, the “[f]actual allegations [in the complaint] must be enough to raise a right to relief
above the speculative level, on the assumption that all the allegations in the complaint are
true (even if doubtful in fact).” ld_. (internal citations omitted). At bottom, a “claim has
facial plausibility when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” l_qt_)_a_l, 556

U.S. at 678 (internal citation omitted).

 

 

 

lll. Discussion
A. Federal Claims
1. Officer C/ayton (Count ///)

ln Count llll Reynolds asserts a federal claim against Clayton individually-a claim
for false arrest in violation of the Fourth Amendment (§Y Doc. 1-1 at 8-10). “A
warrantless arrest without probable cause violates the Fourth Amendment and forms a
basis for a section 1983 claim.” Ortega v. Christian, 85 F.3d 1521, 1525 (11th Cir. 1996)
(citing l\/larx v. Gumbinner, 905 F.2d 1503, 1505 (11th Cir. 1990)). Howeverl an arrest
made with probable cause “constitutes an absolute bar to a section 1983 action for false
arrest.” l_cL (internal citation omitted). Probable cause to arrest exists if the “facts and
circumstances within the officer’s knowledge, of which he has reasonably trustworthy
information, would cause a prudent person to believe, under the circumstances shown,
that the suspect has committed or is committing an offense.” ld_. (internal citation omitted).

Here, Clayton arrested Reynolds for committing a domestic battery in violation of
Section 741 .28(2), F|orida Statutes. That statutory provision defines domestic violence
as any “assault, aggravated assau|t, battery, aggravated battery, sexual assault, sexual
battery, stalking, aggravated stalking, kidnapping, false imprisonment, or any criminal
offense resulting in physical injury or death of one family or household member by
another family or household member.” § 741 .28(2), Fla. Stat. As relevant here, the
statute further defines “family or household member” as “persons related by blood or
marriage [who are] . . . currently residing or have in the past resided together in the same
single dwelling unit.” gl_._ § 741.28(3). Under F|orida lawl a battery-as referenced in the

domestic violence statute-occurs when a person: (1) “Actually and intentionally touches

 

 

 

or strikes another person against the will of the other” or (2) “[i]ntentionally causes bodily
harm to another person.” ld_. § 784.03(1)(a).

F|orida law also prescribes the method by which a law enforcement officer should
investigate domestic violence incidents The law states that when “a law enforcement
officer investigates an allegation that an incident of domestic violence has occurred, the
officer shall handle the incident pursuant to the arrest policy provided in [§ 901 .15(7), Fla.
Stat.], and as developed in accordance with subsections (3), (4), and (5).” g
§ 741 .29(2). Section 901 .15(7), F|orida Statutes, allows “[a] law enforcement officer [to]
arrest a person without a warrant when . . . [t]here is probable cause to believe that the
person has committed an act of domestic violence . . . or dating violence.” §

§ 901 .15(7). The statute specifically notes that “[t]he decision to arrest shall not require
consent of the victim or consideration of the relationship of the parties.” ld_.

Reynolds’ Complaint does not provide sufficient factual detail to allow the Court to
assess whether she stated a valid claim for false arrest. Reynolds’ sparse factual
allegations do not sufficiently plead an essential element of a false arrest claim-that
Clayton lacked probable cause to arrest her. While Reynolds’ Complaint does state
several times that Clayton arrested her “without probable cause under the
circumstances,” (Doc. 1-1 at 6), she provides no facts to support this contention. These
statements alone are-of course--just the type of “formulaic recitation of the elements of
a cause of action” that the Supreme Court has said “will not do.” M, 556 U.S. at 678.

Reynolds further notes that Clayton’s “report falsely states the victim said the
P|aintiff, ‘took her shoe and smacked her on the left side of her face”’ and that Clayton

“used these false statements to establish probable cause as required by [Daytona’s]

 

 

 

policy.” (Doc. 1-1 at 5). Reynolds also asserts that Clayton “completed a false police
report.” (l_d_. at 4). Reynolds, however, fails to allege that Clayton fabricated statements
to include in a police report. l\/lerely saying that Clayton “completed a false police report”
does not sufficiently allege that he fabricated evidence to arrest Reynolds without
probable cause. Based on these allegations alone, the Court cannot decipher who made
the false statements, whether Clayton knew they were false, or how the statements
related to Reynolds` arrest. Accordingly, these allegations are not sufficient to state a
claim for false arrest. See Christman v. Holmes, 448 F. App’x 869, 872 (11th Cir. 2011)
(noting that the plaintiffs complaint did not state a claim because while the “complaint
alleged that [the defendant officer] either knowingly or recklessly made false statements
in an arrest affidavit . . . [it] did not allege any facts-such as what false statements [the
officer] made, how they were material to probable cause[,] or how [the officer] knew or
should have known they were false_to support [the plaintiff’s] . . . formulaic recitation of
the elements” (internal quotation marks and citations omitted)).

Reynolds’ final few statements regarding her allegedly false arrest are a series of
statements in the negative that appear to be attempts to negate probable cause. ln other
words, Reynolds attempts to plead the lack of probable cause by stating that Clayton
knew, did not know, or failed to establish certain elements of domestic battery.
Specifically, Reynolds states that: (1) Clayton “knew that [Reynolds] and her
granddaughter did not reside together as required under § 741 .28(3) of the F|orida
Statutes"; (2) Clayton “knew that [Reynolds’] granddaughter did not suffer any injuries

and refused to write a statement”; and (3) Clayton “did not establish that even if

 

 

 

[Reynolds] did contact her granddaughter1 whether that contact was intentional or
consensual." (Doc. 1-1 at 5).

These statements are insufficient to plead a lack of probable cause for several
reasons First, the F|orida domestic violence statute does not require that the related
parties reside together at the time of the battery. §_e_§ § 741 .28(3), Fla. Stat. (defining
“family or household member,” as used in the domestic violence statute, as “persons
related by blood . . . who are presently residing together as if a family or who have
resided together in the past as if a family" (emphasis added)). Consequently, even if
Clayton knew that Reynolds and her granddaughter did not reside together at the time of
the incident, that would not prohibit him from arresting Reynolds for domestic battery,
l\/loreover, Florida law specifically directs law enforcement officers to refrain from
considering the relationship of the parties i_n determining whether to effect a domestic
violence arrest. § id_. § 901 .15(7) (noting that the decision to arrest an individual for
domestic violence “shall not require . . . consideration of the relationship of the parties”).

Second, Reynolds’ claim that her granddaughter did not suffer any injuries is not
sufficient to allege that Clayton lacked probable cause to arrest Reynolds. Battery under
F|orida law, which is one of the crimes that can form the basis for a domestic violence
arrest, does not require that a victim suffer injuries §_e_e i_d_. § 784.03(1)(a)(1) (“The
offense of battery occurs when a person . . . [a]ctually and intentionally touches or strikes
another person against the will of the other.”). Additionally, that Reynolds’ granddaughter
refused to provide a written statement is of no moment. § id_. § 901 .15(7) (noting that
the decision to arrest for a domestic violence crime “shall not require consent of the

victim”).

 

 

 

Third, merely stating that Clayton did not establish whether Reynolds’ contact with
her granddaughter was consensual or intentional is not a well-pleaded factual allegation
Rather, it is a conclusory statement highlighting that no facts are pleaded bearing on that
element of battery. But even if Clayton did not verify whether the contact was consensual
or intentional, that does not necessarily exclude the existence of probable cause. §
Elmore v. Fulton Ctv. Sch. Dist., 605 F. App’x 906, 911 (11th Cir. 2015) (“No officer has a
duty to prove every element of a crime before making an arrest.” (internal quotation
marks and citation omitted)).

With the three aforementioned statements, Reynolds attempts to plead that
Clayton knew that the facts could not establish certain elements of the underlying state
crime. But such allegations are not sufficient to state a federal claim. § Bright v.
M, No. 17-12369, 2018 WL 5115420, at *4 (11th Cir. Oct. 19, 2018) (“An allegation
that the defendant[] [officers] had some particular knowledge-without specific facts to
support that allegation-can be conclusory and insufficient to establish a constitutional
violation under § 1983.”).

At bottom, Reynolds fails to allege facts showing that Clayton lacked probable
cause to arrest her. Reynolds’ Complaint does not contain sufficient well-pleaded facts to
“permit the [C]ourt to infer more than the mere possibility of misconduct.” lgb_al, 556 U.S.
at 679. Therefore, Reynolds’ Complaint as it relates to Clayton in his individual capacity
has “alleged-but it has not shown_that [she] is entitled to relief.” ld_. (original alterations
omitted). Put another way, Reynolds has not pleaded enough facts to “state a claim to

relief that is plausible on its face [and has thus] . . . not nudged [her] claims across the

 

 

 

line from conceivable to plausible.” Twombly, 550 U.S. at 570. Accordingly, Count lll of
Reynolds’ Complaint-insofar as it relates to Clayton individually_must be dismissed
2. City of Daytona Beach (Counts //l, /\/, and l/)

Reynolds also asserts federal claims against Daytona in Counts lll, lV, and V of her
Complaintl Count lll is a claim for municipal liability based on Daytona’s allegedly
unconstitutional policy of mandating that officers make an arrest if they develop probable
cause to believe domestic violence has occurred. (Y Doc. 1-1 at 8-10). Reynolds
identifies false arrest as the underlying constitutional violation supporting this claim. (_S»_e_e_
id_. at 8). Count lV is a claim for municipal liability based on Daytona’s alleged failure to
adequately train or supervise its officers (Y id_. at 10-11). Count V is a claim for
municipal liability based on Daytona’s allegedly unconstitutional policy of holding
individuals charged with domestic violence overnight without bond. (§§e_ i_d; at 11-12).
Reynolds identifies false imprisonment as the underlying constitutional violation supporting
this claim. (W id_. at 11).

To impose § 1983 liability on a municipality, a plaintiff must allege: “(1) that his
constitutional rights were violated; (2) that the municipality had a custom or policy that
constituted deliberate indifference to that constitutional right; and (3) that the policy or
custom caused the violation." l\/chowell v. Brown, 392 F.3d 1283, 1289 (11th Cir. 2004)
(citing Citv of Canton, Ohio v. Harris, 489 U.S. 378, 388 (1989)). While Reynolds’
Complaint likely fails to plead that an unconstitutional policy caused her alleged harm, the
Court need not go that far because Reynolds’ claims for municipal liability fail at a more

basic level. As noted above, Reynolds’ Complaint fails to state a claim for a constitutional

 

 

 

violation against Clayton.3 lf Clayton’s actions did not violate Reynolds’ constitutional
rights, Daytona cannot face municipal liability. See Gurrera v. Palm Beach Ctv. Sheriff’s
U, 657 F. App’x 886, 893 (11th Cir. 2016) (“We thus note at the outset that [the]
[p]laintiff’s claim against the Sheriff’s Office fails because he failed to adequately allege an
underlying constitutional violation."). Accordingly, Counts lll, lV, and V of Reynolds’
Complaint--insofar as they assert claims for municipal liability against Daytona--must be
dismissed

B. State Claims

Reynolds also asserts two state law claims ln Count l, Reynolds alleges that
Clayton subjected her to a false arrestl And in Count ll, Reynolds asserts a claim for
negligent infliction of emotional distress against Daytona. Each claim will be considered in
turn.

1. Officer C/ayton (Count /)

Preliminarily, the Court cannot discern whether Reynolds is attempting in Count l to
assert a claim for violation of her rights under the F|orida Constitution or a false arrest tort
claim.4 The Court, however, need not determine exactly which claim Reynolds seeks to

assert because neither claim is cognizable under F|orida law.

 

3 As discussed above, Reynolds failed to sufficiently plead a claim for false arrest
against Clayton because she did not plead facts showing that he lacked probable cause to
arrest her. To the extent that Reynolds attempts to assert false imprisonment as the
underlying constitutional violation for her claims against Daytona, she has likewise failed
to plead that any Daytona official falsely imprisoned her. _Sg_e Case v. Eslinger, 555 F.3d
1317, 1330 (11th Cir. 2009) (noting that a claim for false imprisonment absent an
allegation of misidentification “depends on an absence of probable cause”).

4 Reynolds’ Complaint does not make clear under which theory of recovery she
seeks redress Count l of the Complaint mentions that Clayton knew or should have known
he did not have the authority to arrest Reynolds under Article l, Sections 9 and 12 of the

10

 

 

 

Reynolds’ Complaint possibly alleges that Clayton violated Reynolds’ rights under
Article |, Sections 9 and 12 of the Florida Constitution when he allegedly arrested Reynolds
without probable cause. (_S_Y Doc. 1-1 at 6-7). Reynolds seeks only monetary damages
as redress forthis alleged harm. (Wid_. at 12). Such a claim is not cognizable As F|orida
state and federal courts have noted, “Florida constitutional claims do not support claims for
damages absent a separate enabling statute.” Holcv v. Flaqler Ctv. Sheriff, No. 3:05-cv-
1324-J-32HTS, 2007 WL 2669219, at *6 (l\/|.D. Fla. Sept. 6, 2007) (citing Garcia v. Reyes,
697 So. 2d 549 (Fla. 4th DCA 1997)); see also Younqblood v. Fla. Dep’t of Health, 224 F.
App’x 909, 913 n.4 (11th Cir. 2007) (noting that the district court properly dismissed the
plaintiffs’ claims under the F|orida Constitution “to the extent they sought monetary
damages because [the] [p]laintiffs cited no authority-similar to 42 U.S.C. § 1983 in the
federal context~creating a civil cause of action for monetary relief under the F|orida
Constitution” (internal citation omitted)); Corbett v. Transp. Sec. Admin, 968 F. Supp. 2d
1171, 1191 (S.D. Fla. 2012) (“ln Florida, no cause of action exists for money damages for
a violation of a state constitutional right.” (internal quotation marks and citation omitted)).
Therefore, Reynolds cannot state a claim under the F|orida Constitution.

Alternatively, Count l possibly alleges that Clayton committed the tort of false arrest
by arresting Reynolds without probable cause. Under F|orida law, false arrest is “defined
as the unlawful restraint of a person against that person’s will.” Willingham v. City of
_an_ngg, 929 So. 2d 43, 48 (Fla. 5th DCA 2006) (citing Johnson v. Weiner, 19 So. 2d 699

(Fla. 1944)). Police officers, however, may not be held liable for state tort claims unless

 

F|orida Constitution. (See Doc. 1-1 at 6). Count l, however, is styled as a claim for false
arrest. (See i_cL).

11

 

 

 

they acted with a certain state of mind Section 768.28(9)(a), F|orida Statutes, provides
that:

No officer, employee, or agent of the state or of any of its subdivisions shall

be held personally liable in tort or named as a party defendant in any action

for any injury or damage suffered as a result of any act, event, or omission of

action in the scope of her or his employment or function, unless such officer,

employee, or agent acted in bad faith or with malicious purpose or in a

manner exhibiting wanton and willful disregard of human rights, safety, or

property.
§ 768.28(9)(a), Fla. Stat. F|orida courts have “equate[d] bad faith [as used in the
aforementioned statute] with the actual malice standard.” Gurrera, 657 F. App’x at 892.

Preliminarily, Clayton concedes that he acted within the scope of his employment
when he arrested Reynolds for domestic battery. (E Doc. 4 at 8). However, Reynolds
fails to plead any facts that indicate Clayton in any way acted in bad faith, with malicious
purpose, or with a wanton and willful disregard for human rights, safety‘ or property.
lndeed, Reynolds does not allege even in a conclusory manner that Clayton acted with an
impermissible purpose. Presumably, Reynolds intends to allege bad faith by relying on her
assertion that Clayton included false information in his police report. But as mentioned
above, Reynolds provides no details regarding the origin of the allegedly false information
how it relates to Reynolds’ arrest, or whether Clayton knew it was false. Reynolds’
Complaint is completely devoid of any facts alleging that Clayton acted with the actual
malice necessary to overcome the statutory immunity Clayton otherwise enjoys Section

768.28(9)(a), Florida Statutes, thus bars Reynolds’ state law false arrest claim against

Clayton.5 Count l of Reynolds’ Complaint must therefore be dismissed

 

5 Clayton also likely enjoys immunity on Reynolds’ false arrest claim pursuant to
Section 741 .29, F|orida Statutes, which provides that “[n]o law enforcement officer shall be

12

 

 

 

2. City of Daytona Beach (Count //)

Reynolds’ final claim is for negligent infliction of emotional distress ln Count lll
Reynolds alleges that Daytona negligently inflicted “harmful physical impact and severe
emotional distress upon [her].” (Doc. 1-1 at 8). Under Florida law, a plaintiff can state a
claim for negligent infliction of emotional distress by pleading facts supporting the
following: (1) that the plaintiff suffered a physical injury; (2) that the plaintiffs physical
injury was caused by [some relevant] psychological trauma; (3) that the plaintiff was
“involved in some way in the event causing the negligent injury to another”; and (4) that
the plaintiff had “a close personal relationship to the directly injured person.” M
M, 665 So. 2d 1048, 1054 (Fla. 1995).

ln a claim for negligent infliction of emotional distress F|orida law follows the
impact rule, which states that “before a plaintiff can recover damages for emotional
distress caused by the negligence of another, the emotional distress suffered must flow

from physical injuries the plaintiff sustained in an impact." R.VV. v. Armor Corr. Health

 

Servs., lnc., 830 F. Supp. 2d 1295, 1303 (l\/l.D. Fla. 2011) (quoting Southern Baptist
Hosp. of Fla. v. Welker, 908 So. 2d 317, 320 (Fla. 2005)). Florida’s impact rule provides
two bases for recovery in cases of negligent infliction of emotional distress: (1) an
individual may recover if he “experiences a physical impact during the [relevant] incident
and suffers emotional distress stemming from that incident” or (2) an individual may

recover if he “does not experience a physical impact but is involved in the incident and

 

held liable, in any civil action, for an arrest based on probable cause . . . arising from an
alleged incident of domestic violence brought by any party to the incident.” § 741.29(5),
Fla. Stat. As detailed above, Reynolds does not plead sufficient facts to show that Clayton
arrested her without probable cause. However, the Court declines to rule on this domestic-
violence-specific immunity because Reynolds failed to plead facts sufficient to overcome
the general tort-immunity provided to law enforcement officers under F|orida law.

13

 

 

 

 

 

experiences emotional distress so severe that it manifests as physical injury.” M
Bp_i§, 966 F. Supp. 2d 1312, 1315 (l\/l.D. Fla. 2013).

Preliminarily, Reynolds asserts that this case falls within the narrow exception to the
impact rule set forth by the F|orida Supreme Court. That exception is only applied “in a
certain very narrow class of cases in which the foreseeability and gravity of the emotional
injury involved, and lack of countervailing policy concerns, have surmounted the policy
rationale of applying the rule.” Willis v. Gami Golden Glades, LLC, 967 So. 2d 846, 854
(Fla. 2007) (internal quotation marks and citations omitted). P|ainly, this is not such a case.

Here, Reynolds cannot satisfy the impact rule because she failed to plead facts
showing that she suffered any physical or emotional impact whatsoever. The sole line in
her Complaint addressing this issue states that Reynolds “was injured suffered damages
[sic], including severe physical pain and suffering, severe mental anguish and emotional
distress economic damages loss of sense of self efficacy, and loss of capacity to enjoy
life.” (Doc. 1-1 at 8). These are not facts Rather, this assertion is a textbook example of
a “[t]hreadbare recital[] of the elements of a cause of action, supported by mere
conclusory statements [which] do[es] not suffice.” lgba_l, 556 U.S. at 678 (internal
citation omitted). Reynolds has thus failed to state a claim for negligent infliction of
emotional distress Count ll of Reynolds’ Complaint must therefore be dismissed
lV. Conclusion

Based on the foregoingl it is ORDERED as follows:

1. The l\/lotion to Dismiss (Doc. 4) filed by Daytona and Clayton is GRANTED.

2. A|| counts of the Complaint (Doc. 1-1) are D|SM|SSED WlTHOUT
PREJUD|CE. Reynolds may file an amended complaint on or before February 20, 2019.

/...
DONE and ORDERED in Orlando, Florida, on February § , 2019.

14

 

 

 

 

 

, /

/- \,_` (.,-

 

JOHN ANTOON ll
United States District Judge

Copies furnished to:
Counsel of Record
Unrepresented Parties

15

 

 

